UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6837


MALCOLM MAXWELL RYIDU-X, a/k/a Richard Edward
Janey,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; INMATE GRIEVANCE OFFICE; PAULA R.
KRAMER, Associate Warden; MARYLAND DIVISION OF
CORRECTION; PATRICIA ALLEN, Commissioner;
MARYLAND   CORRECTIONAL   ADJUSTMENT   CENTER;
SEWALL SMITH, Warden; CORPORAL MARKS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-2898-WDQ)


Submitted:   September 16, 2004       Decided:   September 22, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Maxwell Ryidu-X, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Malcolm Maxwell Ryidu-X appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Ryidu-X v. Department of Public Safety and Correctional

Servs., No. CA-03-2898-WDQ (D. Md. Apr. 26, 2004).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -